                   Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 1 of 9


               1   MICHAEL W. BIEN – 096891                 DONALD SPECTER – 083925
                   ERNEST GALVAN – 196065                   STEVEN FAMA – 099641
               2   LISA ELLS – 243657                       PRISON LAW OFFICE
                   ROSEN BIEN GALVAN &                      1917 Fifth Street
               3   GRUNFELD LLP                             Berkeley, California 94710-1916
                   101 Mission Street, Sixth Floor          Telephone: (510) 280-2621
               4   San Francisco, California 94105-1738
                   Telephone: (415) 433-6830
               5
                                                            CLAUDIA CENTER – 158255
               6                                            DISABILITY RIGHTS EDUCATION
                                                            AND DEFENSE FUND, INC.
               7                                            Ed Roberts Campus
                                                            307 Adeline Street, Suite 210
               8                                            Berkeley, California 94703-2578
                                                            Telephone: (510) 644-2555
               9
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT

              13                             EASTERN DISTRICT OF CALIFORNIA

              14
              15 RALPH COLEMAN, et al.,                     Case No. 2:90-cv-00520-KJM-DB
              16               Plaintiffs,                  STIPULATION AND [PROPOSED]
                                                            ORDER CONFIRMING ATTORNEYS’
              17         v.                                 FEES AND COSTS FOR THE
                                                            SECOND QUARTER OF 2020
              18 GAVIN NEWSOM, et al.,
                                                            Judge: Hon. Deborah Barnes
              19               Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3610669.1]

                      STIPULATION AND [PROPOSED] ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                  SECOND QUARTER OF 2020
                   Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 2 of 9


               1         Pursuant to the periodic fees process in this case, Plaintiffs sent their Quarterly
               2 Statement for the Second Quarter of 2020 to Defendants via e-mail on August 6, 2020.
               3 The parties completed their meet and confer process on September 8, 2020. The parties
               4 have resolved all disputes regarding fees and costs for the Second Quarter of 2020, with an
               5 agreement to reduce claimed amounts to a total of $1,107,864.29 calculated at a rate of
               6 $223.50 per hour pursuant to 42 U.S.C.A. § 1997e(d)(3).
               7         THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE that
               8 $1,107,864.29 plus interest is due and collectable as of forty-five days from the date of
               9 entry of this Order. Interest on these fees and costs will run from September 6, 2020 (31
              10 days after Defendants’ receipt of Plaintiffs’ statement), accruing at the rate provided by
              11 28 U.S.C. § 1961.
              12         IT IS SO STIPULATED.
              13
              14 DATED: September 15, 2020                      /s/ Elise Thorn
                                                                Elise Thorn
              15                                                Deputy Attorney General
              16                                                Attorneys for Defendants

              17
              18 DATED: September 15, 2020                      /s/ Lisa Ells
                                                                Lisa Ells
              19
                                                                ROSEN BIEN GALVAN & GRUNFELD LLP
              20                                                Attorneys for Plaintiffs

              21
              22 DATED: ____________, 2020
              23
              24
                                                              Deborah Barnes
              25
                                                              United States Magistrate Judge
              26
              27
              28
[3610669.1]
                                                                  1
                      STIPULATION AND [PROPOSED] ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                  SECOND QUARTER OF 2020
    Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 3 of 9




                               Coleman v. Newsom
                            Second Quarter of 2020
                      April 1, 2020 through June 30, 2020
                          Summary of Fees and Costs




                                  CLAIMED FEES        SETTLED FEES          COSTS

Monitoring, 489-3                   $1,117,254.15       $1,078,150.24    $19,505.21

Fees on Fees, 489-5                     $7,956.60           $7,678.12       $32.98

Appeal, 489-24                          $2,480.85           $2,394.02      $103.72


Totals                              $1,127,691.60       $1,088,222.38    $19,641.91


Claimed Total:                                        $1,147,333.51

Settled Total:                                        $1,107,864.29




                                                                         3581834
    Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 4 of 9
                                   Coleman v. Newsom
                                 Second Quarter of 2020
                           April 1, 2020 through June 30, 2020
                                   Monitoring Fees, 489-3


Rosen Bien Galvan & Grunfeld
                           Actual     Claimed                                      Settled
           Name                                   Rate      Claimed Amount
                           Hours       Hours                                       Amount
Alex Gourse                   70.80       68.20   $223.50           $15,242.70      $14,709.21
Amy Xu                       330.60      330.20   $223.50           $73,799.70      $71,216.71
Benjamin Bien-Kahn             2.90        0.00   $223.50                $0.00           $0.00
Cara E. Trapani              268.40      267.90   $223.50           $59,875.65      $57,780.00
Caroline E. Jackson            1.50        0.00   $223.50                $0.00           $0.00
Catherine Johnson            317.70      311.80   $223.50           $69,687.30      $67,248.24
Dylan Verner-Crist            11.80       11.80   $223.50            $2,637.30       $2,544.99
Ellinor Heywood               88.20       88.20   $223.50           $19,712.70      $19,022.76
Emma Cook                    427.00      419.70   $223.50           $93,802.95      $90,519.85
Erika Zheng                  100.90       66.50   $223.50           $14,862.75      $14,342.55
Ernest Galvan                 96.40       96.00   $223.50           $21,456.00      $20,705.04
F. Gail LaPurja              168.00      133.30   $223.50           $29,792.55      $28,749.81
Gay C. Grunfeld               27.70       26.90   $223.50            $6,012.15       $5,801.72
Gregorio Z. Gonzalez         321.90      263.90   $223.50           $58,981.65      $56,917.29
Heather Gans                 203.70      203.60   $223.50           $45,504.60      $43,911.94
Jack Gleiberman               50.10       50.10   $223.50           $11,197.35      $10,805.44
Jenny S. Yelin                41.70       41.10   $223.50            $9,185.85       $8,864.35
Jessica L. Winter            415.50      406.50   $223.50           $90,852.75      $87,672.90
Kara J. Janssen                1.10        0.00   $223.50                $0.00           $0.00
Karen E. Stilber               3.20        0.00   $223.50                $0.00           $0.00
Linda H. Woo                 219.30      218.20   $223.50           $48,767.70      $47,060.83
Lisa Ells                    444.80      439.00   $223.50           $98,116.50      $94,682.42
Marc Shinn-Krantz            332.00      322.30   $223.50           $72,034.05      $69,512.86
Marcus V. Levy               362.60      344.90   $223.50           $77,085.15      $74,387.17
Michael L. Freedman            0.40        0.00   $223.50                $0.00           $0.00
Michael S. Nunez              67.60       62.70   $223.50           $14,013.45      $13,522.98
Michael W. Bien              521.50      518.60   $223.50          $115,907.10     $111,850.35
Nathalie C. Welch             27.50        7.00   $223.50            $1,564.50       $1,509.74
Penny Godbold                  3.70        0.00   $223.50                $0.00           $0.00
Rebecca Berman                53.70       27.80   $223.50            $6,213.30       $5,995.83
Rekha Arulanantham             5.90        0.00   $223.50                $0.00           $0.00
Rwehyang Kim                  17.80        9.90   $223.50            $2,212.65       $2,135.21
Thomas Nolan                  84.30       82.70   $223.50           $18,483.45      $17,836.53
Total                       5090.20     4818.80                  $1,077,001.80   $1,039,306.72

Prison Law Office
                           Actual     Claimed                                     Settled
          Name                                     Rate     Claimed Amount
                           Hours       Hours                                      Amount
Alayna O'Bryan                16.10       16.10   $223.50           $3,598.35       $3,472.41
Corene Kendrick                4.00        4.00   $223.50             $894.00         $862.71
Donald Specter                46.20       46.20   $223.50          $10,325.70       $9,964.30
Gabriela Pelsinger            14.10       14.10   $223.50           $3,151.35       $3,041.05
Ilian Meza Pena                5.20        5.20   $223.50           $1,162.20       $1,121.52
Juliette Mueller               1.40        1.40   $223.50             $312.90         $301.95
Michael Brodheim               1.30        1.30   $223.50             $290.55         $280.38
Patrick Booth                  5.20        5.20   $223.50           $1,162.20       $1,121.52
Skye Lovett                    0.20        0.20   $223.50              $44.70          $43.14
Steven Fama                   86.40       86.40   $223.50          $19,310.40      $18,634.54
Total                        180.10      180.10                    $40,252.35      $38,843.52

GRAND TOTAL                                                      $1,117,254.15   $1,078,150.24


                                                                                             3581834
Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 5 of 9




                               Coleman v. Newsom
                             Second Quarter of 2020
                       April 1, 2020 through June 30, 2020
                              Monitoring Costs, 489-3


  Rosen Bien Galvan & Grunfeld
                   Description                    Actual      Claimed
  In-House Copying                                $2,925.80    $2,925.80
  Outside Copying                                 $3,218.50    $3,218.50
  Transcription                                   $3,404.21    $3,404.21
  Postage and Delivery                            $2,019.25    $2,019.25
  Research (Westlaw/Lexis/PACER/Fees)             $1,246.80    $1,246.80
  Expert Fees                                     $6,437.50    $6,437.50
  Total                                                       $19,252.06


  Prison Law Office
                   Description                    Actual      Claimed
  In-House Postage                                 $253.15      $253.15
  Total                                            $253.15      $253.15


  GRAND TOTAL                                                 $19,505.21




                                                                           3581834
Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 6 of 9




                             Coleman v. Newsom
                           Second Quarter of 2020
                     April 1, 2020 through June 30, 2020
                              Fees on Fees, 489-5



 Rosen Bien Galvan & Grunfeld
                        Actual    Claimed Claimed      Claimed
           Name                                                  Settled Amount
                        Hours      Hours    Rate       Amount
 Linda H. Woo                6.10      6.10 $223.50    $1,363.35        $1,315.63
 Lisa Ells                 28.10      28.10 $223.50    $6,280.35        $6,060.54
 Total                     34.20      34.20            $7,643.70        $7,376.17

 Prison Law Office
                        Actual   Claimed Claimed       Claimed
          Name
                        Hours     Hours    Rate        Amount Settled Amount
 Ashley Kirby               1.40      1.40 $223.50       $312.90      $301.95
 Total                      1.40      1.40               $312.90      $301.95


 GRAND TOTAL                                           $7,956.60       $7,678.12




                                                                                    3581834
Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 7 of 9




                             Coleman v. Newsom
                           Second Quarter of 2020
                     April 1, 2020 through June 30, 2020
                              Costs on Fees, 489-5

       Rosen Bien Galvan & Grunfeld
                  Description            Actual  Claimed
       Westlaw Research                   $17.91   $17.91
       Outside Postage and Delivery       $15.07   $15.07
       Total                                       $32.98


       GRAND TOTAL                                   $32.98




                                                                     3581834
Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 8 of 9




                              Coleman v. Newsom
                             Second Quarter of 2020
                      April 1, 2020 through June 30, 2020
           Fees on Appeal of April 24, 2020 Order re DSH Access, 489-24



 Rosen Bien Galvan & Grunfeld
                        Actual    Claimed Claimed         Claimed         Settled
           Name
                        Hours      Hours    Rate          Amount          Amount
 Amy Xu                      4.70      4.70 $223.50       $1,050.45        $1,013.68
 Gregorio Z. Gonzalez        0.60      0.30 $223.50          $67.05            $64.70
 Jessica L. Winter           1.90      1.90 $223.50         $424.65          $409.79
 Lisa Ells                   4.00      4.00 $223.50         $894.00          $862.71
 Marc Shinn-Krantz           0.10      0.00 $223.50           $0.00             $0.00
 Michael W. Bien             0.20      0.20 $223.50          $44.70            $43.14
 Total                     11.50      11.10               $2,480.85        $2,394.02



 GRAND TOTAL                                              $2,480.85        $2,394.02




                                                                                        3581834
Case 2:90-cv-00520-KJM-DB Document 6862 Filed 09/15/20 Page 9 of 9




                             Coleman v. Newsom
                            Second Quarter of 2020
                     April 1, 2020 through June 30, 2020
         Costs on Appeal of April 24, 2020 Order re DSH Access, 489-24

       Rosen Bien Galvan & Grunfeld
                  Description             Actual  Claimed
       Pacer Charges                        $1.10     $1.10
       Westlaw Research                   $102.62 $102.62
       Total                                       $103.72


       GRAND TOTAL                                   $103.72




                                                                         3581834
